Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending. Claims 1 and 12 are independent. Claims 2-11 and 13-22 are dependent. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  
 Referring to claim 1, the claim recites a vehicle-to-X communication arrangement comprising: a vehicle-to-X communication module (software) and a decision unit (software); thus, the claim does not meet the definition of a machine and thereby does not fall under any of the patent eligible statutory categories. 
            Claims 2-11, further depending from the claim 1, are likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the word "its" in line 7 renders the claim indefinite.
Claims 2-11, further depending from the claim 1, are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARNIK et al. (US 20140006615) hereinafter KARNIK in view of Klaus et al (US 20180143650) hereinafter Klaus.
Regarding claim 1, KARNIK teaches a vehicle-to-X communication arrangement (i.e. vehicle-to-vehicle (V2V) communication system, [0003]) comprising: a vehicle-to-X communication module configured to receive vehicle-to-X messages having a respective 
However, KARNIK does not explicitly disclose to forward said messages in an unmodified condition.
However, Klaus teaches to forward said messages in an unmodified condition (i.e. state information received by the gateway processor from the second vehicle is passed to the connected vehicle/platoon controller without modification by the gateway processor, [0013]).
Based on KARNIK in view of Klaus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Klaus to the system of KARNIK in order to provide safe operation while delivering a comfortable user experience, (Klaus, [0004]).

Regarding claim 2, KARNIK teaches the decision unit is a control module of a motor vehicle (i.e. the adaptive security processing module includes a processor performs decision making operations, [0018]).

Regarding claim 3, KARNIK does not explicitly disclose communication module is configured to output received vehicle-to-X messages in an unmodified condition as new vehicle-to-X messages and to execute at least one of multihopping functions and store-and- forward functions.


Regarding claim 4, KARNIK teaches an antenna which is connected to the vehicle-to-X communication module (i.e. vehicles are equipped with wireless radio interfaces which they use to communicate with one another, [0003]).

Regarding claim 5, KARNIK does not explicitly disclose decision unit and the vehicle-to-X communication module are connected by a vehicle bus in order to exchange data.
However, Klaus teaches decision unit and the vehicle-to-X communication module are connected by a vehicle bus in order to exchange data (i.e. the vehicle interface controller is configured to transmit and receive messages on at least one of the vehicle communication buses, [0011]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, KARNIK does not explicitly disclose the decision unit has a safety level at least in accordance with the ASIL B standard.


Regarding claim 7, KARNIK does not explicitly disclose the vehicle-to-X communication module has a safety level lower than the ASIL B standard.
However, Klaus teaches the vehicle-to-X communication module has a safety level lower than the ASIL B standard (i.e. ASIL-A corresponds to the lowest level compliance requirements of the defined standards, [0090]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 8, KARNIK teaches the vehicle-to-X communication module is configured to perform at least one of: a security check, a certificate check and a plausibility check (i.e. A receiver wishing to verify the signature on the message, also hashes the message to compute the message digest, and subsequently executes a verification algorithm using the message digest, the signature transmitted with the message and the public key of the signer. The result is a PASS or FAIL answer indicating whether the signature was valid or invalid, [0052]).

Regarding claim 9, KARNIK teaches the vehicle-to-X communication module comprises at least one of: a PHY/MAC layer, a network layer and a security layer (i.e. the security layer, [0006])

Regarding claim 10, KARNIK does not explicitly disclose the decision unit comprises at least one of a facility layer and an application layer.


Regarding claim 11, KARNIK teaches the decision unit and the vehicle-to-X communication module are each configured to independently execute a respective signature verification of a vehicle-to-X message (i.e. Authentication is a protocol whereby a sender appends a signature or authentication tag to a message that it sends, and a receiver or receivers interested in that message verify the signature or authentication tag of that message. A respective verification process can be carried out by one or more modes of operation, [0016]).

Regarding claims 12-22, the limitations of claims 12-22 are similar to the limitations of claims 1-11. Therefore, the limitations of claims 12-22 are rejected in the analysis of claims 1-11 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rommele et al. (US 20150271185 A1), a vehicle depending on specified information of the vehicle-to-X message (N), the vehicle-to-X message comprising a digital signature.

CHO et al. (US 20180255562 A1), a method of processing a vehicle-to-everything (V2X) message in a V2X message transmitting entity may comprise obtaining, at the V2X message transmitting entity, status information of a transmission target entity.
Lurie et al. (US 20190324450 A1), the AV system may include a variety of sub-systems, modules, or components which are inter-networked for enabling the vehicle to determine its surroundings and safely navigate to target destinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/20/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447